Case Case
     1:19-cr-00103-UA
          1:19-cr-00103-CCE
                      *SEALED*
                            Document
                               Document
                                     1-2 1-2
                                          FiledFiled
                                                03/04/19
                                                     03/04/19
                                                           PagePage
                                                                1 of 17 of 13
Case Case
     1:19-cr-00103-UA
          1:19-cr-00103-CCE
                      *SEALED*
                            Document
                               Document
                                     1-2 1-2
                                          FiledFiled
                                                03/04/19
                                                     03/04/19
                                                           PagePage
                                                                2 of 37 of 13
Case Case
     1:19-cr-00103-UA
          1:19-cr-00103-CCE
                      *SEALED*
                            Document
                               Document
                                     1-2 1-2
                                          FiledFiled
                                                03/04/19
                                                     03/04/19
                                                           PagePage
                                                                3 of 57 of 13
Case Case
     1:19-cr-00103-UA
          1:19-cr-00103-CCE
                      *SEALED*
                            Document
                               Document
                                     1-2 1-2
                                          FiledFiled
                                                03/04/19
                                                     03/04/19
                                                           PagePage
                                                                4 of 7 of 13
Case Case
     1:19-cr-00103-UA
          1:19-cr-00103-CCE
                      *SEALED*
                            Document
                               Document
                                     1-2 1-2
                                          FiledFiled
                                                03/04/19
                                                     03/04/19
                                                           PagePage
                                                                5 of 97 of 13
Case 1:19-cr-00103-UA
     Case 1:19-cr-00103-CCE
                      *SEALED*
                            Document
                               Document
                                     1-2 1-2
                                          Filed
                                              Filed
                                                03/04/19
                                                    03/04/19
                                                           Page
                                                              Page
                                                                6 of11
                                                                     7 of 13
Case 1:19-cr-00103-UA
     Case 1:19-cr-00103-CCE
                      *SEALED*
                            Document
                               Document
                                     1-2 1-2
                                          Filed
                                              Filed
                                                03/04/19
                                                    03/04/19
                                                           Page
                                                              Page
                                                                7 of13
                                                                     7 of 13
